SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 30, 2017 MMEX RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-152608 26-1749145 (State of incorporation) (Commission File Number) (IRS Employer Identification Number) 3616 Far West Blvd., #117-321 Austin, Texas 78731 (Address of principal executive offices) Registrant's telephone number, including area code: (855) 880-0400 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the reporting obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 of the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) Exchange Act Item 7.01 Regulation FD Disclosure On August 30, 2017, we issued a press release regarding its receipt of certain environmental permits from the Texas Commission on Environmental Quality. A copy of the press release is filed as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated August 30, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MMEX Resources Corporation Date: August 30, 2017 By: /s/ Jack W. Hanks Jack W. Hanks President and Chief Executive Officer 3
